Case 1:18-cv-01500-JRS-DML Document 11 Filed 11/13/18 Page 1 of 1 PageID #: 24
                                                        Notice of Voluntary Dismissal
                                                        acknowledged.
                                                        JRS, DJ 11/13/18
                           UNITED STATES DISTRICT COURT Distribution via CM/ECF
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

MICHEAL KOHLER,                             )
                                            )
       Plaintiff,                           )
                                            )
v.                                          )   CASE NO. 1:18-cv-01500-SEB-DML
                                            )
DUANE MARTIN and WENDY                      )
MARTIN,                                     )
                                            )
       Defendants.                          )


                         NOTICE OF VOLUNTARY DISMISSAL

       Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiff Michael

Kohler hereby dismisses this matter.



                                            Respectfully submitted,

                                             s/ Andrew G. Jones
                                            Andrew G. Jones (#23020-49)
                                            LAW OFFICE OF ANDREW G. JONES
                                            9465 Counselors Row, Suite 200
                                            Indianapolis, Indiana 46240
                                            Telephone:     (317) 616-3671
                                            E-Mail:        ajones@andrewgjoneslaw.com

                                            Attorney for Plaintiff
